Citation Nr: 0906926	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  05-33 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Evaluation of diabetes mellitus, rated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel





INTRODUCTION

The appellant served on active duty from November 1950 to 
August 1952, and from August 1952 to November 1980.  This 
matter came before the Board of Veterans' Appeals (the Board) 
on appeal from a rating decision of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).  
The appellant requested a hearing on the issues.  However, in 
November 2005, he withdrew the hearing request.  Please note 
this appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  A diagnosis for PTSD is not shown.

2.  The appellant's diabetes mellitus requires the use of 
insulin, a restricted diet, and regulation of activities.

CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2008).

2.  The criteria for a 40 percent evaluation, and no more, 
for diabetes mellitus have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126), 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  Under the VCAA, when VA receives a 
complete or substantially complete application for benefits, 
it is required to notify the claimant and his representative, 
if any, of any information and medical or lay evidence that 
is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record that (1) is necessary 
to substantiate the claim as to all five elements of the 
service connection claim (including degree of disability and 
effective date of disability (See Dingess/Hartman  v. 
Nicholson, 19 Vet. App. 473 (2006); (2) VA will seek to 
provide; and (3) the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); Quartuccio, supra. at 187; 38 C.F.R. 
§ 3.159(b).  Notice should be provided at the time that VA 
receives a completed or substantially complete application 
for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).at 119 (2004).  This timing requirement applies equally 
to the initial-disability-rating and effective-date elements 
of a service connection claim.  Dingess/Hartman, supra.

The Board finds that the VCAA letter sent to the appellant in 
June 2004 essentially complied with statutory notice 
requirements as outlined above.  VA notified the appellant of 
the evidence obtained, the evidence VA was responsible for 
obtaining, and the evidence necessary to establish 
entitlement to the benefits sought including the types of 
evidence that would assist in this matter.

However, notice of the disability rating and effective date 
elements was not provided at that time.  This is error and 
presumed prejudicial to the appellant unless VA can 
demonstrate otherwise.  Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  In this case, the Board finds that there 
is no prejudice to the appellant in this error because the 
claim for service is denied, as discussed below, and the 
claim for a higher an initial evaluation granted to date of 
claim.  Therefore, the error is harmless as it does not 
affect the outcome of the claims.  Additionally, the Board 
observes that the appellant received post adjudicatory notice 
of the rating criteria for diabetes mellitus in the August 
2006 Statement of the Case and in a letter dated May 2008.  
While these documents cannot serve as preadjudicatory notice, 
they show that the appellant had the necessary information to 
address the merits of his evaluation claim.  Additionally, 
the appellant's statements of record concerning restricted 
activities reflect an understanding the disability rating 
element of his evaluation claim.  In sum, the Board finds 
that there is no more than harmless error in the notice 
deficiencies of this case.

As such, a remand would serve no useful purpose.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service and VA 
treatment records have been associated with the claims folder 
along with a private physician's letter submitted by the 
appellant.  VA afforded the appellant an opportunity to 
appear for a hearing.  Additionally, VA afforded the 
appellant examinations.  The Board notes that the recent VA 
examinations are adequate as they reflects a pertinent 
medical history, review of the documented medical history, 
clinical findings, and relevant diagnoses.  The adequacy of 
this examination has not been challenged by either the 
appellant or his representative.

The Board finds that there is no indication that there is any 
additional relevant evidence to be obtained either by the VA 
or by the appellant, and there is no other specific evidence 
to advise him to obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary). 

Accordingly, appellate review may proceed without prejudice 
to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).


II.  Service Connection

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  Service connection basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein. 38 C.F.R. § 
3.303.

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with VA regulations; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) 
(pertaining to combat veterans).  See also Doran v. Brown, 6 
Vet. App. 283, 289 (1994).

In weighing the evidence of record, the Board concludes that 
the preponderance of the evidence is against service 
connection for PTSD.  While the Board concedes that the 
appellant, a combat veteran, had an in-service stressor, the 
evidence of record show no current diagnosis for PTSD.

Here, the Board finds that the appellant is a combat veteran.  
He served on active duty during the Korean and Vietnam Wars, 
and his awards included the Korean Service Medal, Vietnam 
Campaign Medal/Vietnam Cross of Gallantry with Palm, and 
Combat Infantry Badge.  Therefore, the record supports that 
he appellant had an in-service "stressor."

While the evidence of records establishes that the appellant 
had an in-service stressor, VA psychiatric treatment records 
and examination show that the appellant does not have PTSD.  
On VA PTSD examination in November 2004, the examiner found 
that PTSD was not shown.  The appellant complained that he 
had difficulty getting along with people.  By history, he 
presented to the VA Behavioral Health Service in 1997 for 
mental difficulties, he was diagnosed with a personality 
disorder, and attended mostly group therapy sessions.  
Current examination showed no PTSD symptomatology.  
Similarly, on VA examination in January 2008, PTSD was not 
shown.  The examiner noted the appellant's history of 
aggressiveness and anger control problems, and indicated that 
he did not manifest many/much of the PTSD symptoms he had 
shown at the time he was assessed with PTSD after 
psychological testing in 1996.  The appellant was diagnosed 
with depressive disorder NOS.

The Board acknowledges that VA progress notes dated 1996 show 
assessments by a clinical psychologist for PTSD based on the 
appellant's history of combat exposure and psychological 
testing, coupled with symptoms of irritability, anger, 
intrusive thoughts, and defensive avoidant behaviors.  VA 
treatment records further show that the appellant 
participated in bimonthly group therapy sessions from 1996 to 
2001 with a continued the assessment of PTSD.  In 2002, the 
VA staff psychologist directed the appellant to an anger 
management, depression, and skills group.  In November 2004, 
a provisional diagnosis for PTSD was again given and the 
appellant was thereafter seen by a social worker.  At that 
time, he complained that he was "bitter" and an assessment 
for rule out adjustment disorder was given.  During a January 
2005 individual psychotherapy session the appellant 
complained that he was emotional over things that had not 
bothered him in the past.  The assessment was depression NOS 
and phase of life issues.  Subsequently dated VA treatment 
notes dated through March 2007 reflect continued assessments 
for depression NOS and mood disorder along with phase of life 
issues.  This evidence is relevant historically, and reflects 
a changing or evolving assessment of the appellant's mental 
status.  Therefore, the Board believes that it is not 
inconsistent with the current clinical findings that show no 
PTSD at present.

In addition to the above, the Board observes that the 
appellant submitted a private physician's letter dated 
January 2005 discussing his diabetes mellitus, which further 
noted that "He has the diagnosis of PTSD (which I am not 
treating); it is followed at the VA."  The Board finds that 
this letter does not establish a diagnosis for PTSD as it is 
not predicated on any mental status evaluation by the 
physician, but rather appears solely based on the appellant's 
reported history.  Therefore, this letter has diminished 
probative value.

Accordingly, having carefully considered the evidence of 
record, the claim is denied.  Absent a relative balance of 
the evidence, the evidence is not in equipoise and the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

II.  Evaluation of Diabetes Mellitus

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If 
two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.

Separate evaluations may be assigned for separate periods of 
time based on the facts found.  In other words, the 
evaluations may be "staged."  Hart v. Mansfield, 21 Vet. 
App. 505 (2007) (staged ratings are appropriate when the 
factual findings show distinct period where the service-
connected disability exhibits symptoms that would warrant 
different ratings.); see also Fenderson v. West, 12 Vet. App. 
119, 126 (2001).  A disability may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential, in determining the level of current impairment, 
that the disability be considered in the context of the 
entire recorded history. 38 C.F.R. § 4.1.  Here, the 
disability has not significantly changed and a uniform 
evaluation is warranted.

Diabetes is rated under 38 C.F.R. § 4.120, Diagnostic Code 
7913, which provides a 20 percent rating for diabetes 
requiring insulin and a restricted diet, or an oral 
hypoglycemic agent and a restricted diet.  A 40 percent 
rating is assigned when insulin, a restricted diet, and 
regulation of activities are required.  A 60 percent rating 
is assigned when insulin, a restricted diet and regulation of 
activities are required, along with episodes of ketoacidosis 
or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  Compensable 
complications of diabetes are evaluated separately unless 
they are part of the criteria used to support a 100 percent 
evaluation.  38 C.F.R. § 4.119. Noncompensable complications 
are considered part of the diabetic process under Code 7913.  
See Note 1 to Code 7913.

The appellant seeks an evaluation greater than the currently 
assigned 20 percent evaluation for diabetes mellitus.  VA 
treatment records reflect a history of diabetes mellitus 
dating back to the mid-1990's.

In this case, the evidence of record includes reports of VA 
examinations dated October 2004 and June 2005 showing that 
the appellant has diabetes mellitus requiring insulin, and a 
private physician's letter dated January 2005 showing that he 
requires "diet and activity control to attempt to keep his 
sugars at goals."  The medical evidence supports the 
assignment of a 40 percent disability evaluation for diabetes 
mellitus under Diagnostic Code 7913.  The Board is fully 
aware that the 2007 VA examiner noted that the veteran walked 
and that there was no regulation of activities due to 
diabetes mellitus.  However, within the same document, the 
examiner noted that the appellant had hypoglycemic episodes 
when he exercises.  The AOJ did not seek clarification from 
the examiner and it appears that if the appellant engages in 
exercise, he may develop a hypoglycemic episode.  This tends 
to confirm the private medical report.  The Board shall not 
remand.  The more probative evidence tends to establish that 
regulation of activity is required.

However, the criteria for an evaluation greater than 40 
percent for diabetes mellitus are not met because the 
evidence shows no episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  The record does establish that separate 
evaluations are assigned for peripheral neuropathy of each 
lower extremity.

The Board finds no basis to awards separate evaluations and 
that a uniform disability evaluation of 40 percent, and no 
more, is warranted for the appeal period.  See Hart, supra.


ORDER

Service connection for PTSD is denied.

A 40 percent evaluation for diabetes mellitus is granted 
subject to the controlling regulation applicable to the 
payment of monetary benefits.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


